Name: 2012/521/EU: Decision of the Representatives of the Governments of the Member States of 20Ã September 2012 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2012-09-27

 27.9.2012 EN Official Journal of the European Union L 259/5 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 20 September 2012 appointing a Judge to the Court of Justice (2012/521/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Whereas: (1) The terms of office of 14 Judges and four Advocates-General of the Court of Justice are due to expire on 6 October 2012. Therefore, for the period from 7 October 2012 to 6 October 2018, 14 Judges and four Advocates-General had to be appointed to the Court of Justice. (2) On 25 April 2012, by Decision 2012/244/EU (1), the Representatives of the Governments of the Member States appointed 11 Judges and three Advocates-General to the Court of Justice for the period from 7 October 2012 to 6 October 2018. On 20 June 2012, by Decision 2012/345/EU (2), the Representatives of the Governments of the Member States appointed two Judges and one Advocate-General to the Court of Justice for the same period. (3) To complete the partial replacement of the Judges and Advocates-General of the Court of Justice, the Representatives of the Governments of the Member States should appoint one further Judge to the post remaining to be filled. (4) Mr Anthony BORG BARTHET has been proposed for the vacant post of Judge of the Court of Justice. (5) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Anthony BORG BARTHET to perform the duties of Judge of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 Mr Anthony BORG BARTHET is hereby appointed Judge to the Court of Justice for the period from 7 October 2012 to 6 October 2018. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 20 September 2012. The President K. KORNELIOU (1) OJ L 121, 8.5.2012, p. 21. (2) OJ L 169, 29.6.2012, p. 60.